                                              Case 4:21-cv-03938-HSG Document 9 Filed 08/10/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ZACHARY THAYER,                                      Case No. 21-cv-03938-HSG
                                   8                     Plaintiff,                           ORDER DISMISSING COMPLAINT
                                   9               v.

                                  10     LANDMARK EVENT STAFFING AND
                                         SERVICES,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff Zachary Thayer, representing himself, has filed a complaint against Landmark

                                  14   Event Staffing and Services. The complaint is now before the Court for review under 28 U.S.C. §

                                  15   1915.

                                  16     I.     LEGAL STANDARD
                                  17            Section 1915(e)(2) mandates that the Court review an in forma pauperis complaint before

                                  18   directing the United States Marshal to serve the complaint. Escobedo, 787 F.3d at 1234 & n.8.

                                  19   The Court must dismiss a complaint if it fails to state a claim upon which relief can be granted.

                                  20   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).

                                  21            “The standard for determining whether a plaintiff has failed to state a claim upon which

                                  22   relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of Civil Procedure

                                  23   12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

                                  24   2012) (citing Lopez v. Smith, 203 F.3d 1122, 1127–31 (9th Cir. 2000)). The complaint must

                                  25   include a “short and plain statement,” Fed. R. Civ. P. 8(a)(2), and “sufficient factual matter,

                                  26   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

                                  27   662, 678 (2009) (quotation omitted). Plaintiff must provide the grounds that entitle him to relief.

                                  28   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
                                              Case 4:21-cv-03938-HSG Document 9 Filed 08/10/21 Page 2 of 3




                                   1            Because Plaintiff is pro se, the Court construes the complaint liberally and affords him the

                                   2   benefit of any doubt. See Karim-Panahi v. L.A. Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988);

                                   3   cf. Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”). The Court is not,

                                   4   however, required to accept as true allegations that are merely conclusory, unwarranted deductions

                                   5   of fact, or unreasonable inferences. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.

                                   6   2001).

                                   7    II.     DISCUSSION
                                   8            On May 24, 2021, Plaintiff filed a complaint. Dkt. No. 1. After granting Plaintiff’s

                                   9   application to proceed in forma pauperis, Magistrate Judge Corley notified Plaintiff that the

                                  10   attachments to his complaint were not legible and ordered him to refile the attachments in a legible

                                  11   format. Dkt. No. 5. On July 23, 2021, Judge Corley wrote a report and recommendation

                                  12   regarding dismissal. Dkt. No. 6. Plaintiff has since refiled his complaint in a legible format. Dkt.
Northern District of California
 United States District Court




                                  13   No. 8.

                                  14            Plaintiff’s filing again includes various attachments, including orders from various cases,

                                  15   that do not assist the Court in evaluating his legal claim. Though now legible, Plaintiff’s

                                  16   complaint is insufficient under 28 U.S.C. § 1915 and Federal Rule of Civil Procedure 8. It appears

                                  17   Plaintiff seeks to bring an employment discrimination action, but the complaint contains no

                                  18   specific allegations concerning the Defendant identified. Federal Rule of Civil Procedure 8

                                  19   requires a short and plain statement of the legal claims. Additionally, a pleading that offers naked

                                  20   assertions devoid of further factual enhancement does not suffice. Iqbal, 556 U.S. at 677–78.

                                  21            Despite these deficiencies, the Court cannot say at this stage that amending the complaint

                                  22   would be futile. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“[A] pro se litigant

                                  23   is entitled to notice of the complaint’s deficiencies and an opportunity to amend prior to dismissal

                                  24   of the action.”). The Court thus DISMISSES the complaint WITH LEAVE TO AMEND. In

                                  25   preparing an amended complaint, Plaintiff must, for each cause of action, list the defendant that

                                  26   committed the alleged legal violation, specify the legal provision violated, and specify the actions

                                  27   or inactions that constituted a legal violation. Plaintiff cannot rely on attachments as a substitute

                                  28   for meeting the pleading requirements described in this order.
                                                                                          2
                                              Case 4:21-cv-03938-HSG Document 9 Filed 08/10/21 Page 3 of 3



                                       III.     CONCLUSION
                                   1
                                                Accordingly, the Court DISMISSES the complaint WITH LEAVE TO AMEND.
                                   2
                                       Plaintiff shall file an amended complaint and motion to proceed in forma pauperis within twenty-
                                   3
                                       eight (28) days of the date of this order. Plaintiff needs to lay out the required short, plain and
                                   4
                                       clear statement as described above, so the Court can evaluate whether there is a sufficient legal
                                   5
                                       basis for the claims. Failure to file an amended complaint by the deadline may result in the
                                   6
                                       dismissal of the action in its entirety without further leave to amend. In addition, Plaintiff’s
                                   7
                                       amended complaint will be dismissed if it does not correct the deficiencies the Court has identified
                                   8
                                       in this order.
                                   9
                                                This order terminates docket number 6.
                                  10

                                  11
                                                IT IS SO ORDERED.
                                  12
Northern District of California




                                       Dated: August 10, 2021
 United States District Court




                                  13
                                                                                         ______________________________________
                                  14                                                     HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
